12/03/2021


     IN THE SUPREME COURT OF THE STATE OF MONTANA                        Case Number: DA 20-0407



                             No. DA 19-0407


STATE OF MONTANA,

           Plaintiff and Appellee,

     v.

KEITH WILLIAM WALKER,

           Defendant and Appellant.

                                 ORDER


     Upon consideration of Appellant’s unopposed motion for extension

of time, and good cause appearing therefor, Appellant is granted an

extension of time to and including January 13, 2022, within which to

prepare, file, and serve Appellant’s reply brief.

     No further extensions will be granted.




                                                              Electronically signed by:
                                                                    Mike McGrath
                                                       Chief Justice, Montana Supreme Court
                                                                  December 3 2021